Citation Nr: 1542304	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1984 to November 1989, from February 1991 to March 1991, from July 2008 to July 2009, and from August 2009 to September 2011.  He also had a period of active duty for training (ACDUTRA) from June 13, 1998 to June 27, 1998.


This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for a right shoulder condition.  In October 2012, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in February 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014. 

The Board notes that the Veteran submitted additional evidence in support of his appeal, namely private treatment records dated through May 2013, in April 2014.  Initial agency of original jurisdiction (AOJ) consideration of this evidence has not been waived.  Nevertheless, as the Veteran filed his substantive appeal after February 2, 2013, and has not specifically requested AOJ review of this evidence, the Board may consider this evidence in the first instance.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165, which amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, where the substantive appeal is filed on or after February 2, 2013 and unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.   A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of VA treatment records dated through August 2011 which were considered by the AOJ in the February 2014 SOC, the documents were either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

The Veteran asserts that he sustained a right shoulder injury in June 1998 at a cavalry scout course during a period of ACDUTRA service.  An October 1998 paystub submitted by the Veteran confirms that he was paid for performing ACDUTRA training from June 13, 1998 to June 27, 1998.   The Veteran's service treatment records are negative for complaints, treatments or diagnoses related to the right shoulder and the Veteran has stated that he did not seek treatment at the time of the injury.  A January 1999 private treatment note indicates that the Veteran was in the National Guard, that he had a right shoulder injury and pain and that he was not able to do a push-up.  A February 2012 VA examiner diagnosed the Veteran with sprains and strains of the right shoulder but did not provide an etiology opinion.  Such opinion should be obtained on remand.  

Accordingly, further medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Hence, the AOJ should arrange for the February 2012 VA examiner to review pertinent evidence and provide an addendum opinion. The AOJ should only arrange for the Veteran to undergo further examination if the February 2012 VA examiner is unavailable, or another examination of the Veteran is deemed medically necessary.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the record.

As for VA records, the record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania, and that records from that facility dated through September 2011 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Wilkes-Barre VAMC (since September 2011) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Wilkes-Barre VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to any right shoulder disorder dated since September 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the medical provider who conducted the February 2012 VA examination to provide an addendum opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by a physician or other appropriate medical professional.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should clearly identify all disability(ies) related to the right shoulder deemed to exist currently, or to have validly existed (even if currently resolved) at any point since the filing of Veteran's April 2011 claim.
 
Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to disease or injury during active duty service or active duty for training (ACDUTRA), to include the June 1998 training. 

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's service treatment records, VA medical records, and the prior VA examination report, private medical records, and any other pertinent lay assertions.   

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate the period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




